UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6966


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

VINCENT RUTHERFORD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.    Graham C. Mullen,
Senior District Judge. (1:02-cr-00049-GCM-1)


Submitted:    December 17, 2009             Decided:   January 21, 2010


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincent Rutherford, Appellant Pro Se. C. Nicks Williams, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vincent Rutherford appeals the district court’s order

denying     his    motion     for   reduction      of     sentence,     18    U.S.C.

§ 3582(c)       (2006).     We   have   reviewed    the    record     and    find   no

reversible error.          Accordingly, we affirm for the reasons stated

by the district court.           United States v. Rutherford, No. 1:02-

cr-00049-GCM-1 (W.D.N.C. May 21, 2009).                   We deny Rutherford’s

motion     to     strike    sentencing       enhancement      and     request       for

evidentiary hearing and incorporated memorandum of law, and we

dispense    with     oral     argument    because       the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                         2